Exhibit 10.27A
EXECUTION COPY


AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT


This AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT (this “Amendment”), is made
and entered into as of June 26, 2020, between:


MUFG Bank, Ltd., a Japanese banking corporation (“MUFG”), as the Buyer (the
“Buyer”);


CHS Capital, LLC, a Minnesota limited liability company (“CHS Capital”), as the
Seller (the “Seller”); and


solely for purposes of Section 5.3 hereof, CHS Inc., a Minnesota corporation
(“CHS”), as guarantor (“Guarantor”),


and amends that certain 1996 SIFMA Master Repurchase Agreement, dated as of
September 4, 2018, between the Buyer and the Seller, as amended or otherwise
modified from time to time prior to the date hereof, the “Master Repurchase
Agreement”, and as amended hereby, the “Amended Master Repurchase Agreement”).
Each of the Buyer and the Seller may also be referred to herein individually as
a “Party”, and collectively as the “Parties”.


RECITALS


WHEREAS, the Parties entered into the Master Repurchase Agreement for the
purpose of Seller transferring to the Buyer certain securities or other assets
against the transfer of funds by the Buyer, with a simultaneous agreement by the
Buyer to transfer to Seller such securities or other assets at a date certain or
on demand, against the transfer of funds by Seller;


WHEREAS, the Parties, inter alios, entered into that certain Master Framework
Agreement, dated as of September 4, 2018 (the “Framework Agreement”) and certain
other Transaction Agreements for the purpose of providing Sellers with a
facility under which the Buyers will enter into certain sale and repurchase
agreements with each Seller with respect to their respective Seller Notes;


WHEREAS, Guarantor entered into the Guaranty in favor of Buyer Agent and the
Buyers pursuant to which Guarantor guaranteed the payment and performance of all
obligations, liabilities and indebtedness owed by Seller under the Transaction
Agreements; and


WHEREAS, the Parties now wish to amend the Master Repurchase Agreement as set
forth below.
AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties and,
solely for purposes of Section 5.3 hereof, Guarantor agree as follows:



--------------------------------------------------------------------------------



1.Interpretation.


1.1 Definitions. All capitalized terms used but not defined in this Amendment
shall have the meanings set forth in the Framework Agreement (including Schedule
1 thereto).


1.2 Construction. The rules of construction set forth in Section 1.2 of the
Framework Agreement shall apply to this Amendment.


2.Amendments.


The definition of “Pricing Rate” in Section 2(b)(iv) of Annex I to the Master
Repurchase Agreement is hereby amended, effective from and after the date
hereof, by replacing the text “0.80%” where it appears therein with the text
“1.05%”.


3. Conditions to Effectiveness.


This Amendment shall be effective as of the date hereof (the “Effective Date”)
upon the Buyer’s receipt of counterparts to this Amendment executed by each of
the other parties hereto.


4. Representations, Warranties and Undertakings.


4.1 Sellers. In entering into this Amendment, the Seller hereby makes or repeats
(as applicable) to the Buyer as of the date hereof (or, to the extent expressly
relating to a specific prior date, as of such prior date) the representations
and warranties set forth in the Master Repurchase Agreement and each other
Transaction Agreement to which the Seller is a party, and such representations
and warranties shall be deemed to include this Amendment. The Seller further
represents that it has complied with all covenants and agreements applicable to
it under the Master Repurchase Agreement and each of the other Transaction
Agreements to which it is a party.


5. Miscellaneous.


5.1 Counterparts. This Amendment may be executed by the Parties on any number of
separate counterparts, by facsimile or email, and all of those counterparts
taken together will be deemed to constitute one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signatures are physically attached to the
same document. A facsimile or portable document format (“.pdf”) signature page
will constitute an original for the purposes of this Section 5.1.


5.2 Ratification. Each of the other Transaction Agreements remains in full force
and effect. The Parties hereby acknowledge and agree that, effective from and
after the Effective Date, all references to the Master Repurchase Agreement in
any other Transaction Agreement shall be deemed to be references to the Amended
Master Repurchase Agreement, and any amendment in this Amendment of a defined
term in the Master Repurchase Agreement shall apply to terms in any other
Transaction Agreement which are defined by reference to the Master Repurchase
Agreement.
2

--------------------------------------------------------------------------------



5.3 Guarantor Acknowledgment and Consent. Guarantor hereby acknowledges the
Parties’ entry into this Amendment and consents to the terms and conditions
hereof, it being understood that such terms and conditions may affect the extent
of the Guaranteed Obligations (as defined in the Guaranty) for which Guarantor
may be liable under the Guaranty. Guarantor further confirms and agrees that the
Guaranty remains in full force and effect after giving effect to this Amendment
and, for the avoidance of doubt, acknowledges that any amendment herein to a
defined term in the Master Repurchase Agreement shall apply to terms in the
Guaranty which are defined by reference to the Master Repurchase Agreement.


5.4 GOVERNING LAW. This AMENDMENT shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of law provisions thereof other than sections 5-1401 and 5-1402 of the
New York General Obligations Law.


5.5 Expenses. All reasonable legal fees and expenses of Buyer Agent and each
Buyer incurred in connection with the preparation, negotiation, execution and
delivery of this Amendment and each related document entered into in connection
herewith shall be paid by the Seller promptly on demand.


5.6 Transaction Agreement. This Amendment shall constitute a Transaction
Agreement.




[SIGNATURE PAGES FOLLOW]
3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.


Buyer:



MUFG Bank, Ltd.

By:By: Name:Title:





[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]


4

--------------------------------------------------------------------------------



Seller:


CHS Capital, LLC


By:   
Name:
Title:     














[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]


[Signature Page to Amendment No. 1 to CHS Capital Master Repurchase Agreement]

--------------------------------------------------------------------------------



Solely for purposes of Section 5.3 hereof:


Guarantor:



CHS Inc.By:Name:Title:

[Signature Page to Amendment No. 1 to CHS Capital Master Repurchase Agreement]